                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DEREK D. FINGERS,

                      Petitioner,

                     v.                           CAUSE NO.: 3:19-CV-132-JD-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Derek D. Fingers, a prisoner without a lawyer, filed a supplement to the habeas

petition. At this stage of the proceedings, “a party may amend the party’s pleading only

by leave of court or by written consent of the adverse party; and leave shall be freely

given when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Reasons for finding that leave

should not be granted include undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, [and]

futility of amendment.” Airborne Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d

663, 666 (7th Cir. 2007). Though Fingers did not have leave to amend his petition, the

court will construe the proposed supplement as including a request for leave and will

consider whether leave should be granted.

       To start, the local rules provide that parties seeking to amend a petition must

submit a copy of the proposed amended petition in its entirety; the local rules also

prohibit parties from amending the petition in a piecemeal fashion. N.D. Ind. L.R. 15-1.
Fingers’ attempt to amend his petition in a piecemeal manner violates this local rule,

and he may not amend his petition in this manner.

       Additionally, allowing Fingers to proceed on the proposed additional claim

would be futile. In the proposed supplement, Fingers asserts that the State of Indiana

violated his rights under the First and Fourteenth Amendment for failing to provide an

avenue for challenging prison disciplinary proceedings in State court. However, the

Constitution does not require States to provide inmates with a grievance process or

with post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 557 (1987) (no

constitutional right to post-conviction relief); Owens v. Hinsley, 635 F.3d 950, 953 (7th

Cir. 2011) (no constitutional right to a grievance process). Moreover, the right to

challenge disciplinary findings in State court is not listed among the requirements for

procedural due process for prison disciplinary proceedings enumerated in Wolff v.

McDonnell, 418 U.S. 539 (1974), and the Supreme Court of the United States has

indicated that this list of requirements is exhaustive. White v. Indiana Parole Bd., 266 F.3d

759, 768 (7th Cir. 2001) (citing Baxter v. Palmigiano, 425 U.S. 308, 324 (1976)). Therefore,

even if Fingers had complied with the local rules, this claim would have been dismissed

for lack of merit.

       For these reasons, the court:

       (1) DENIES the request for leave to supplement the complaint; and

       (2) DIRECTS the clerk to edit ECF 12 to indicate that it is a Proposed Amended

Petition.




                                              2
SO ORDERED on May 15, 2019

                                     /s/ JON E. DEGUILIO
                                 JUDGE
                                 UNITED STATES DISTRICT COURT




                             3
